WRIGHT, J.
The only question presented by this demurrer is whether the clause in De Witt’s assignment, which declared it inop607] *erative as to those creditors who refuse to execute a release and surrender the evidence of their demands within sixty days, makes it void ? In Atkinson & Rawlins v. Jordan, Ellis & Co. (5 O. 363), it was decided, after a full examination of the authorities, that an assignment by failing debtors of their effects, with a provision, prohibiting from participating in its benefits, creditors who did not execute a release of their whole debt upon a mere possi' *627bility of receiving a portion of the proceeds, was an attempt to place the assignor’s effects beyond the reach of legal process, in order to coerce a relinquishment without a consideration, and therefore void as against creditors refusing to come in. The case before us seems, in principle, precisely within that decision. The reflection we have bestowed upon the decision since it was made, has rather strengthened our confidence in its correctness. The demurrer is overruled.